Per Curiam,
The disputed facts of this case were fully and fairly submitted to the jury by the learned trial judge; afterward carefully considered and disposed of in an opinion refusing to enter judgment non obstante veredicto, and it would be mere repetition to further consider them. A jury alone could dispose of the disputed facts, and the defendant’s contention that under all the evidence the verdict must be in its favor, simply transfers the consideration of the disputed facts from the jury to this court.
After a careful examination of the testimony we are satisfied that the case was rightly submitted to the jury, and their verdict fully warranted by the facts.
The judgment is affirmed.